PER CURIAM.
The order denying appellant’s post-conviction motion is hereby affirmed. Appellant entered a plea that provided for a specific sentence, with the understanding that the sentence was an upward departure from the 1995 sentencing guidelines. We agree with the trial court that appellant cannot now claim that his sentence was adversely affected by the amendment to the 1995 sentencing guidelines in order to qualify for resentencing under Heggs v. State, 759 So.2d 620 (Fla.2000).
Appellant’s claim of additional gain time must be raised in an appropriate administrative proceeding. See Allen v. State, 768 So.2d 1168 (Fla. 4th DCA 2000); Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000). Affirmance is without prejudice to do so.
DELL, SHAHOOD and GROSS, JJ., concur.